Exhibit 10.1

 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

EXECUTION VERSION

 

FUNDING AGREEMENT

 

BY AND BETWEEN

 

BIOHAVEN PHARMACEUTICAL HOLDING COMPANY LTD.

 

AND

 

RPI FINANCE TRUST

 

DATED AS OF JUNE 18, 2018

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE 1 PURCHASE, SALE AND ASSIGNMENT OF THE REVENUE PARTICIPATION RIGHT

1

Section 1.1

 

Purchase, Sale and Assignment

1

Section 1.2

 

Purchase Price

1

Section 1.3

 

No Assumed Obligations, Etc.

1

Section 1.4

 

Stock Purchase Agreement

1

Section 1.5

 

Buy-Back Option

2

 

 

 

 

ARTICLE 2 CLOSING

2

Section 2.1

 

Closing

2

Section 2.2

 

Payment of Purchase Price

2

 

 

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

3

Section 3.1

 

Seller’s Representations and Warranties

3

Section 3.2

 

Buyer’s Representations and Warranties

7

Section 3.3

 

No Implied Representations and Warranties

9

 

 

 

 

ARTICLE 4 CONDITIONS TO CLOSING

9

Section 4.1

 

Conditions to the Buyer’s Obligations

9

Section 4.2

 

Conditions to the Seller’s Obligations

10

 

 

 

 

ARTICLE 5 COVENANTS

12

Section 5.1

 

Reporting

12

Section 5.2

 

Participation Payments; Revenue Participation Report

12

Section 5.3

 

Disclosures

13

Section 5.4

 

Inspections and Audits of the Seller

13

Section 5.5

 

Intellectual Property Matters

13

Section 5.6

 

Efforts to Complete Clinical Trials and Commercialize the Products

14

Section 5.7

 

Efforts to Consummate Transactions

14

Section 5.8

 

Further Assurances

14

Section 5.9

 

In-Licenses

15

Section 5.10

 

Out-Licenses

15

Section 5.11

 

Negative Pledge; Preservation of Assets

16

 

 

 

 

ARTICLE 6 INDEMNIFICATION

16

Section 6.1

 

General Indemnity

16

Section 6.2

 

Notice of Claims

16

Section 6.3

 

Limitations on Liability

17

Section 6.4

 

Exclusive Remedy

17

 

 

 

 

ARTICLE 7 CONFIDENTIALITY

17

Section 7.1

 

Confidentiality

17

Section 7.2

 

Authorized Disclosure

18

 

 

 

 

ARTICLE 8 TERMINATION

19

Section 8.1

 

Mutual Termination

19

Section 8.2

 

Automatic Termination

19

Section 8.3

 

Termination Upon Buy-Back Option

19

Section 8.4

 

Survival

19

 

 

 

 

ARTICLE 9 MISCELLANEOUS

19

Section 9.1

 

Definitions

19

 

i

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

Section 9.2

 

Certain Interpretations

28

Section 9.3

 

Headings

29

Section 9.4

 

Notices

29

Section 9.5

 

Expenses

30

Section 9.6

 

Assignment

30

Section 9.7

 

Amendment and Waiver

31

Section 9.8

 

Entire Agreement

31

Section 9.9

 

No Third Party Beneficiaries

31

Section 9.10

 

Governing Law

31

Section 9.11

 

Jurisdiction; Venue

31

Section 9.12

 

Severability

32

Section 9.13

 

Specific Performance

32

Section 9.14

 

Counterparts

33

Section 9.15

 

Relationship of the Parties

33

Section 9.16

 

Trustee Capacity of Wilmington Trust Company

33

 

ii

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

Index of Exhibits, Schedules and Annexes

 

Exhibit A:

Stock Purchase Agreement

Exhibit B:

Form of Opinion of Sullivan & Cromwell LLP

Exhibit C

Form of Opinion of Maples and Calder

Exhibit D

Revenue Participation Report

 

iii

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

FUNDING AGREEMENT

 

This FUNDING AGREEMENT, dated as of June 18, 2018 (this “Agreement”), is made
and entered into by and between RPI FINANCE TRUST, a Delaware statutory trust
(the “Buyer”), and BIOHAVEN PHARMACEUTICAL HOLDING COMPANY LTD., a business
company organized under the laws of the British Virgin Islands (the “Seller”).

 

W I T N E S S E T H:

 

WHEREAS, the Seller desires additional funding to, among other things, develop
and commercialize the Products and the Buyer desires, on the terms and
conditions set forth herein, to provide the Seller with such additional funding;
and

 

WHEREAS, the Buyer desires to purchase the Revenue Participation Right from the
Seller in exchange for payment of the Purchase Price, and the Seller desires to
sell the Revenue Participation Right to the Buyer in exchange for the Buyer’s
payment of the Purchase Price, in each case on the terms and conditions set
forth in this Agreement.

 

NOW THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth herein and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Seller and the Buyer
hereby agree as follows:

 

ARTICLE 1

 

PURCHASE, SALE AND ASSIGNMENT OF THE REVENUE PARTICIPATION RIGHT

 

Section 1.1                                    Purchase, Sale and Assignment. 
At the Closing and upon the terms and subject to the conditions of this
Agreement, the Seller shall sell, transfer, assign and convey to the Buyer, and
the Buyer shall purchase, acquire and accept from the Seller, the Revenue
Participation Right free and clear of all Liens.

 

Section 1.2                                    Purchase Price.  At the Closing
and upon the terms and subject to the conditions of this Agreement, the purchase
price to be paid as consideration to the Seller for the sale, transfer,
assignment and conveyance of the Revenue Participation Right to the Buyer is One
Hundred Million Dollars ($100,000,000) in cash (the “Purchase Price”).

 

Section 1.3                                    No Assumed Obligations, Etc.. 
Notwithstanding any provision in this Agreement to the contrary, the Buyer is
only agreeing, on the terms and conditions set forth in this Agreement, to
purchase, acquire and accept the Revenue Participation Right and is not assuming
any liability or obligation of the Seller of whatever nature, whether presently
in existence or arising or asserted hereafter.

 

Section 1.4                                    Stock Purchase Agreement. 
Simultaneous with the execution and delivery of this Agreement, each of the
Seller and the Buyer shall deliver to the other party hereto a duly executed
Stock Purchase Agreement, in the form attached hereto as Exhibit A (the “Stock
Purchase Agreement”).

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

Section 1.5                                    Buy-Back Option.  If at any time
during the Buy-Back Window, Seller enters into a definitive agreement to
consummate a Change of Control, Seller shall have the option (the “Buy-Back
Option”) to repurchase from the Buyer one hundred percent (100%) of the Revenue
Participation Right that will become due (and, if applicable, is due) pursuant
to Section 5.2(a) for a purchase price of One Hundred Fifty-Five Million Dollars
($155,000,000) in cash (the “Buy-Back Price”). Seller may exercise the Buy-Back
Option once only and solely during the Option Exercise Period, by delivering to
the Seller notice thereof (the “Buy-Back Notice”).  Exercise of the Buy-Back
Option shall be irrevocable.  Seller’s obligation to consummate the repurchase
of the Revenue Participation Right following the exercise of the Buy-Back Option
shall be contingent upon the consummation of either (i) such Change of Control
(the “Original Transaction”) or (ii) a Change of Control pursuant to a
definitive agreement entered into with a third party prior to, concurrently with
or promptly following the termination of the definitive agreement in respect of
the Original Transaction (a “Topping Transaction” and collectively with the
Original Transaction, a “COC Transaction”); if neither the Original Transaction
nor a Topping Transaction is consummated, the exercise of the Buy-Back Option
shall be void and the Seller shall have no right to exercise the Buy-Back Option
in the future.  If the Seller exercises the Buy-Back Option, Seller shall, on or
before [*] following the consummation of a COC Transaction, purchase from the
Buyer all of Buyer’s rights to the Revenue Participation Rights that will become
due pursuant to Section 5.2(a) for the Buy-Back Price.  The payment of the
Buy-Back Price shall be made by wire transfer of immediately available funds to
one or more accounts specified by the Buyer or, if not timely designated by
Buyer, to the account to which payments under the Participation Payments were
transmitted or are to be transmitted pursuant to Section 5.2(a).  Upon Buyer’s
receipt of the Buy-Back Price, (a) all rights of Buyer under Section 5.2 shall
immediately terminate; and (b) except as set forth in Section 8.4, all
obligations of the parties hereunder shall automatically without any further
action of the parties be deemed to be released and irrevocably terminated.

 

ARTICLE 2

 

CLOSING

 

Section 2.1                                    Closing.  Subject to the
satisfaction of the conditions set forth in ARTICLE 4, the Closing shall take
place remotely via the exchange of documents and signatures on June 18, 2018, or
at such other place, time and date as the parties hereto may mutually agree.

 

Section 2.2                                    Payment of Purchase Price.  At
the Closing, the Buyer shall deliver (or cause to be delivered) payment of the
Purchase Price to the Seller by wire transfer of immediately available funds to
one or more accounts specified by the Seller.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1                                    Seller’s Representations and
Warranties.  Except as set forth on the Disclosure Schedules attached hereto,
the Seller represents and warrants to the Buyer that as of the date hereof:

 

(a)                                 Existence; Good Standing.  The Seller is a
business company duly organized, validly existing and in good standing under the
laws of the British Virgin Islands.  The Seller is duly licensed or qualified to
do business and is in corporate good standing in each jurisdiction in which the
nature of the business conducted by it or the character or location of the
properties and assets owned, leased or operated by it makes such licensing or
qualification necessary, except where the failure to be so licensed or qualified
and in corporate good standing has not and would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

(b)                                 Authorization.  The Seller has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement.  The execution, delivery and performance of this
Agreement, and the consummation of the transactions contemplated hereby, have
been duly authorized by all necessary corporate action on the part of the
Seller.

 

(c)                                  Enforceability.  This Agreement has been
duly executed and delivered by an authorized officer of the Seller and
constitutes the valid and binding obligation of the Seller, enforceable against
the Seller in accordance with its terms, except as may be limited by applicable
Bankruptcy Laws or by general principles of equity (whether considered in a
proceeding in equity or at law).

 

(d)                                 No Conflicts.  The execution, delivery and
performance by the Seller of this Agreement and the consummation of the
transactions contemplated hereby and thereby do not and will not (i) contravene
or conflict with the Memorandum and Articles of Association of the Seller,
(ii) contravene or conflict with or constitute a material default under any law
binding upon or applicable to the Seller or (iii) contravene or conflict with or
constitute a material default under any material agreement or Judgment binding
upon or applicable to the Seller.

 

(e)                                  Consents.  Except for the consents that
have been obtained on or prior to the Closing or filings required by the federal
securities laws or stock exchange rules, no consent, approval, license, order,
authorization, registration, declaration or filing with or of any Governmental
Entity or other Person is required to be done or obtained by the Seller in
connection with (i) the execution and delivery by the Seller of this Agreement,
(ii) the performance by the Seller of its obligations under this Agreement or
(iii) the consummation by the Seller of any of the transactions contemplated by
this Agreement.

 

(f)                                   No Litigation.  The Seller is not a party
to, and has not received any written notice of, any action, suit, investigation
or proceeding pending before any Governmental Entity and, to the Knowledge of
the Seller, no such action, suit, investigation or proceeding has been
threatened against the Seller, that, individually or in the aggregate, would, if
determined adversely, reasonably be expected to prevent or adversely affect
(i) the ability of the Seller to enter into and to perform its obligations under
this Agreement, (ii) the Seller’s rights in or to a

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

Product or the Intellectual Property Rights or (iii) after the Closing, the
Buyer’s rights with respect to the Revenue Participation Right.

 

(g)                                  Compliance.

 

(i)                                     All applications, submissions,
information and data related to a Product submitted or utilized as the basis for
any request to any Regulatory Authority by or on behalf of the Seller were true
and correct in all material respects as of the date of such submission or
request, and, to the Knowledge of the Seller, any material updates, changes,
corrections or modification to such applications, submissions, information or
data required under applicable laws or regulations have been submitted to the
necessary Regulatory Authorities.

 

(ii)                                  The Seller has not committed any act, made
any statement or failed to make any statement that would reasonably be expected
to provide a basis for the FDA to invoke its policy with respect to “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities”, or any
other Regulatory Authority to invoke similar policies, set forth in any
applicable laws or regulations.

 

(iii)                               The Seller has provided to the Buyer prior
to the date hereof in a data room available to Seller true, correct and complete
copies of all material written communications sent or received by the Seller and
its Affiliates and, to the Knowledge of the Seller, Bristol-Myers Squibb Company
and any of its Affiliates, to or from any Regulatory Authorities that relate to
each Product since July 8, 2016.

 

(h)                                 Licenses.

 

(i)                                     Existing In-Licenses; No Other
In-Licenses.  Except as set forth on Schedule 3.1(h)(i) of the Disclosure
Schedule, there are no In-Licenses (each In-License set forth on
Schedule 3.1(h)(i) of the Disclosure Schedule, an “Existing In-License”).  A
true, correct and complete copy of each Existing In-License has been provided to
the Buyer by the Seller in a dataroom available to Seller.  Except as set forth
on Schedule 3.1(h)(i) of the Disclosure Schedule, neither the Seller nor the
respective counterparty thereto have made or entered into any amendment,
supplement or modification to, or granted any waiver under any provision of any
Existing In-License.

 

(ii)                                  Out-Licenses.  There are no Out-Licenses.

 

(iii)                               Validity and Enforceability of In-Licenses. 
Each Existing In-License is a valid and binding obligation of the Seller and the
counterparty thereto.  Each Existing In-License is enforceable against each
counterparty thereto in accordance with its terms, except as may be limited by
applicable Bankruptcy Laws or by general principles of equity (whether
considered in a proceeding in

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

equity or at law).  The Seller has not received any written notice in connection
with any Existing In-License challenging the validity, enforceability or
interpretation of any provision of such agreement.

 

(iv)                              No Termination.  The Seller has not (A) given
written notice to a counterparty of the termination of any Existing In-License
(whether in whole or in part) or any written notice to a counterparty expressing
any intention to terminate any Existing In-License or (B) received from a
counterparty thereto any written notice of termination of any Existing
In-License (whether in whole or in part) or any written notice from a
counterparty stating its intention to terminate any Existing In-License.

 

(v)                                 No Breaches or Defaults.  There is and has
been no material breach or default under any provision of any Existing
In-License either by the Seller or, to the Knowledge of the Seller, by the
respective counterparty (or any predecessor thereof) thereto, and there is no
event that upon notice or the passage of time, or both, would reasonably be
expected to give rise to any breach or default either by the Seller or, to the
Knowledge of the Seller, by the respective counterparty to such agreement.

 

(vi)                              Payments Made.  The Seller has made all
payments to the respective counterparty required under each Existing In-License
as of the date hereof.

 

(vii)                           No Assignments.  The Seller has not consented to
any assignment by the counterparty to any Existing In-License of any of its
rights or obligations under any such Existing In-License and, to the Knowledge
of the Seller, the counterparty has not assigned any of its rights or
obligations under any such Existing In-License to any Person.

 

(viii)                        No Indemnification Claims.  The Seller has not
notified in writing the respective counterparty to any Existing In-License or
any other Person of any claims for indemnification under any Existing In-License
nor has the Seller received any written claims for indemnification under any
Existing In-License.

 

(ix)                              No Infringement.  The Seller has not received
any written notice from, or given any written notice to, any counterparty to any
Existing In-License alleging any infringement of any of the Patent Rights
licensed thereunder.

 

(i)                                     Product Manufacturing.  Seller has or
will have sufficient clinical quantities of rimegepant to complete all Clinical
Trials and all activities required for Marketing Approval, in each case that are
ongoing or planned as of the date hereof.

 

(j)                                    No Liens; Title to Revenue Participation
Right.  None of the property or assets, in each case, that specifically relate
to the Products, nor any of the Intellectual Property

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

Rights, of the Seller or any of its Subsidiaries is subject to any Lien, except
for a Permitted Lien.  Upon the Closing, the Buyer will have acquired, subject
to the terms and conditions set forth in this Agreement, good and marketable
title to the Revenue Participation Right, free and clear of all Liens, except
for any Permitted Liens described in clauses (a), (b) and (c) (but not clause
(d)) of such defined term.

 

(k)                                 Intellectual Property.

 

(i)                                     Schedule 3.1(k)(i) of the Disclosure
Schedule lists all of the currently existing Patents included within the Patent
Rights.  Except as set forth on Schedule 3.1(k)(i), the Seller is the sole and
exclusive registered owner (as recorded by the U.S. Patent and Trademark Office
or other applicable Governmental Authority) of all of the Patent Rights. 
Schedule 3.1(k)(i) of the Disclosure Schedule specifies as to each listed patent
or patent application the jurisdictions by or in which each such patent has
issued as a patent or such patent application has been filed and is pending,
including the respective patent or application numbers.

 

(ii)                                  Neither the Seller nor, to the Knowledge
of the Seller, any counterparty to any Existing In-License, is a party to any
pending and, to the Knowledge of the Seller, there is no threatened, litigation,
interference, reexamination, opposition or other legal procedure including any
of the Patent Rights.

 

(iii)                               All of the issued patents within the Patent
Rights are in full force and effect, and have not lapsed, expired or otherwise
terminated, and, to the Knowledge of the Seller, are valid and enforceable.  The
Seller has not received and, to the Knowledge of the Seller, no counterparty to
any Existing In-License has received, (A) any written notice relating to the
lapse, expiration or other termination of any of the issued patents within the
Patent Rights, or (B) any written notice or written legal opinion alleging that
an issued patent within any of the Patent Rights is invalid or unenforceable.

 

(iv)                              The Seller has not received any written notice
that there is any, and, to the Knowledge of the Seller, there is no, Person who
is or claims to be an inventor under any of the Patent Rights who is not a named
inventor thereof.

 

(v)                                 Since July 8, 2016, the Seller has not
received, and, to the Knowledge of the Seller, no counterparty to any Existing
In-License has received, any written notice of any claim by any Person
challenging the inventorship or ownership of, the rights of the Seller in and
to, or the patentability, validity or enforceability of, any of the Patent
Rights, or asserting that the development, manufacture, importation, sale, offer
for sale or use of a Product infringes, misappropriates or otherwise violates or
will infringe, misappropriate or otherwise violate such Person’s Patents or
other intellectual property rights.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

(vi)                              To the Knowledge of the Seller, (A) since
July 8, 2016, the discovery, development and manufacture, of each Product has
not infringed, misappropriated or otherwise violated any Patents or other
intellectual property rights owned by any Third Party that are not licensed to
the Seller under any Existing In-License Agreement, and (B) the manufacture,
importation, sale, offer for sale and use of each Product, in each case in the
form such Product exists as of the date hereof and as such activity is currently
contemplated by Seller, will not infringe, misappropriate or otherwise violate
any Patents or other intellectual property rights owned by any Third Party that
are not licensed to the Seller under any Existing In-License Agreement.

 

(vii)                           Since July 8, 2016, to the Knowledge of the
Seller, no Person has infringed, misappropriated or otherwise violated, or is
infringing, misappropriating or otherwise violating, any of the material
Intellectual Property Rights.

 

(viii)                        The Seller or, to the Knowledge of the Seller, the
counterparty to each Existing In-License has paid all maintenance fees,
annuities and like payments required as of the date hereof with respect to each
of the Patent Rights.

 

(l)                                     Indebtedness.  Schedule 3.1(l) of the
Disclosure Schedule sets forth a complete list of the outstanding Indebtedness
of the Seller and any of its Subsidiaries.

 

(m)                             Lien Related Representation and Warranties.  The
Seller’s exact legal name is, and since September 25, 2013 has been, “Biohaven
Pharmaceutical Holding Company Ltd.”  The Seller is, and since September 25,
2013 has been, organized under the laws of the British Virgin Islands.

 

(n)                                 Brokers’ Fees.  There is no investment
banker, broker, finder, financial advisor or other intermediary who has been
retained by or is authorized to act on behalf of the Seller who might be
entitled to any fee or commission in connection with the transactions
contemplated by this Agreement.

 

Section 3.2                                    Buyer’s Representations and
Warranties.  The Buyer represents and warrants to the Seller that as of the date
hereof:

 

(a)                                 Existence; Good Standing.  The Buyer is a
statutory trust duly organized, validly existing and in good standing under the
laws of the State of Delaware.

 

(b)                                 Authorization.  The Buyer has the requisite
trust right, power and authority to execute, deliver and perform its obligations
under this Agreement.  The execution, delivery and performance of this
Agreement, and the consummation of the transactions contemplated hereby, have
been duly authorized by all necessary action on the part of the Buyer.

 

(c)                                  Enforceability.  This Agreement has been
duly executed and delivered by an authorized person of the owner trustee of the
Buyer and constitutes the valid and binding

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

obligation of the Buyer, enforceable against the Buyer in accordance with its
terms, except as may be limited by applicable Bankruptcy Laws or by general
principles of equity (whether considered in a proceeding in equity or at law).

 

(d)                                 No Conflicts.  The execution, delivery and
performance by the Buyer of this Agreement do not and will not (i) contravene or
conflict with the organizational documents of the Buyer, (ii) contravene or
conflict with or constitute a default under any material provision of any law
binding upon or applicable to the Buyer or (iii) contravene or conflict with or
constitute a default under any material contract or other material agreement or
Judgment binding upon or applicable to the Buyer.

 

(e)                                  Consents.  No consent, approval, license,
order, authorization, registration, declaration or filing with or of any
Governmental Entity or other Person is required to be done or obtained by the
Buyer in connection with (i) the execution and delivery by the Buyer of this
Agreement, (ii) the performance by the Buyer of its obligations under this
Agreement or (iii) the consummation by the Buyer of any of the transactions
contemplated by this Agreement.

 

(f)                                   No Litigation.  There is no action, suit,
investigation or proceeding pending or, to the knowledge of the Buyer,
threatened before any Governmental Entity to which the Buyer is a party that
would, if determined adversely, reasonably be expected to prevent or materially
and adversely affect the ability of the Buyer to perform its obligations under
this Agreement.

 

(g)                                  Financing.  The Buyer has sufficient cash
to pay the Purchase Price at the Closing and to satisfy its obligations under
the Stock Purchase Agreement.  The Buyer acknowledges that its obligations under
this Agreement and the Stock Purchase Agreement are not contingent on obtaining
financing.

 

(h)                                 Brokers’ Fees.  There is no investment
banker, broker, finder, financial advisor or other intermediary who has been
retained by or is authorized to act on behalf of the Buyer who might be entitled
to any fee or commission in connection with the transactions contemplated by
this Agreement.

 

(i)                                     Access to Information.  The Buyer
acknowledges that it has (a) reviewed Seller’s documents and information
relating to each Product and (b) had the opportunity to ask such questions of,
and to receive answers from, representatives of the Seller concerning the
Products, in each case, as it deemed necessary to make an informed decision to
enter into this Agreement.  The Buyer has such knowledge, sophistication and
experience in financial and business matters that it is capable of evaluating
the risks and merits of entering into the transaction contemplated by this
Agreement.

 

(j)                                    Investment.  Buyer is making this
acquisition “solely for the purpose of investment,” as that term is defined
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and
the rules promulgated thereunder (including but not limited to 16 C.F.R. §
801.1(i)(1)); in particular, Buyer (including all of its subsidiaries and
Affiliates) has no

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

intention of participating in the formulation, determination, or direction of
the basic business decisions of Seller.

 

Section 3.3                                    No Implied Representations and
Warranties; Reservation of Rights.  The Buyer acknowledges and agrees that,
other than the express representations and warranties of the Seller specifically
contained in ARTICLE 3, (a) there are no representations or warranties of the
Seller either expressed or implied with respect to the Patent Rights, the
Participation Payment or otherwise and that the Buyer does not rely on, and
shall have no remedies in respect of, any representation or warranty not
specifically set forth in ARTICLE 3, and all other representations and
warranties are hereby expressly disclaimed, and (b) nothing contained herein
guarantees that sales of the Products or the aggregate Participation Payments
due to the Buyer will achieve any specific amount (it being understood and
agreed that nothing in this Section 3.3 shall limit in any way the Seller’s
obligations under ARTICLE 7).  Except for the Revenue Participation Right and
Buyer’s rights under Section 5.5(c) and Section 5.11, the Buyer further
acknowledges and agrees that no licenses, assignments, or other rights under the
Patent Rights or any other intellectual property of Seller and its Affiliates or
rights related thereto are granted pursuant to this Agreement, including by
implication, estoppel, exhaustion or otherwise.

 

ARTICLE 4

 

CONDITIONS TO CLOSING

 

Section 4.1                                    Conditions to the Buyer’s
Obligations.  The obligations of the Buyer to consummate the transactions
contemplated hereunder on the Closing Date are subject to the satisfaction or
waiver, at or prior to the Closing Date, of each of the following conditions
precedent:

 

(a)                                 The Seller shall have delivered to the Buyer
the duly executed Stock Purchase Agreement.

 

(b)                                 The Seller shall have performed and complied
in all material respects with all agreements, covenants, obligations and
conditions required to be performed and complied with by it under this Agreement
at or prior to the Closing Date, and the Buyer shall have received a certificate
executed by a duly authorized officer of the Seller on the Closing Date
certifying on behalf of the Seller to the effect of the foregoing.

 

(c)                                  The representations and warranties of the
Seller contained in Section 3.1 shall be true and correct in all material
respects as of the Closing Date as though made at and as of the Closing Date,
except to the extent any such representation or warranty expressly speaks as of
a particular date, in which case it shall be true and correct in all material
respects as of such date; provided, that to the extent that any such
representation or warranty is qualified by the term “material,” or “Material
Adverse Effect.” such representation or warranty (as so written, including the
term “material” or “Material Adverse Effect”) shall be true and correct in all
respects as of the Closing Date or such other date, as applicable, and the Buyer
shall have

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

received a certificate executed by an authorized officer of the Seller on the
Closing Date certifying on behalf of the Seller to the effect of the foregoing.

 

(d)                                 No event or events shall have occurred, or
be reasonably likely to occur, that, individually or in the aggregate, have had
or would reasonably be expected to result in (or, with the giving of notice, the
passage of time or otherwise, would result in) a Material Adverse Effect.  The
Buyer shall have received a certificate executed by a duly authorized officer of
the Seller on the Closing Date certifying on behalf of the Seller to the effect
of the foregoing.

 

(e)                                  There shall not have been issued and be in
effect any Judgment of any Governmental Entity enjoining, preventing or
restricting the consummation of the transactions contemplated by this Agreement.

 

(f)                                   There shall not have been instituted or be
pending any action or proceeding by any Governmental Entity or any other Person
(i) challenging or seeking to make illegal, to delay materially or otherwise
directly or indirectly to restrain or prohibit the consummation of the
transactions contemplated hereby, (ii) seeking to obtain material damages in
connection with the transactions contemplated hereby or (iii) seeking to
restrain or prohibit the Buyer’s purchase of the Revenue Participation Right.

 

(g)                                  The Buyer shall have received a valid,
properly executed Internal Revenue Service Form W-8BEN-E certifying that the
Seller is exempt from U.S. federal withholding Tax and “backup” withholding Tax.

 

(h)                                 The Seller shall have delivered to the Buyer
legal opinions from counsel to the Seller, dated as of the Closing Date and
substantially in the forms attached hereto as Exhibit B and Exhibit C,
respectively.

 

(i)                                     The Buyer shall have received a
certificate of the Secretary or an Assistant Secretary of the Seller, dated the
Closing Date, certifying as to (i) the incumbency of each officer of the Seller
executing this Agreement on behalf of Seller and (ii) the attached thereto
copies of (A) the Seller’s Memorandum and Articles of Association, and
(B) resolutions adopted by the Seller’s Board of Directors authorizing the
execution and delivery by the Seller of this Agreement and the consummation by
the Seller of the transactions contemplated hereby (the “Seller Certificate”).

 

(ii)                                  The Seller shall have provided Buyer
download privileges to the data room documents referred to in
Section 3.1(g)(iii) and Section 3.1(h)(i).

 

Section 4.2                                    Conditions to the Seller’s
Obligations.  The obligations of the Seller to consummate the transactions
contemplated hereunder on the Closing Date are subject to the satisfaction or
waiver, at or prior to the Closing Date, of each of the following conditions
precedent:

 

(a)                                 The Buyer shall have delivered to the Seller
the duly executed Stock Purchase Agreement.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

(b)                                 The Buyer shall have performed and complied
in all material respects with all agreements, covenants, obligations and
conditions required to be performed and complied with by it under this Agreement
at or prior to the Closing Date, and the Seller shall have received a
certificate executed by a duly authorized person of RP Management, LLC, as
Administrator of the Buyer, on the Closing Date certifying on behalf of the
Buyer to the effect of the foregoing.

 

(c)                                  The representations and warranties of the
Buyer contained in Section 3.2 shall be true and correct in all material
respects as of the Closing Date as though made at and as of the Closing Date,
except to the extent any such representation or warranty expressly speaks as of
a particular date, in which case it shall be true and correct in all material
respects as of such date; provided, that to the extent that any such
representation or warranty is qualified by the term “material,” or “Material
Adverse Effect” such representation or warranty (as so written, including the
term “material” or “Material Adverse Effect”) shall be true and correct in all
respects as of the Closing Date or such other date, as applicable, and the
Seller shall have received a certificate executed by a duly authorized person of
RP Management, LLC, as Administrator of the Buyer, on the Closing Date
certifying on behalf of the Buyer to the effect of the foregoing.

 

(d)                                 There shall not have been issued and be in
effect any Judgment of any Governmental Entity enjoining, preventing or
restricting the consummation of the transactions contemplated by this Agreement.

 

(e)                                  There shall not have been instituted or be
pending any action or proceeding by any Governmental Entity or any other Person
(i) challenging or seeking to make illegal, to delay materially or otherwise
directly or indirectly to restrain or prohibit the consummation of the
transactions contemplated hereby, (ii) seeking to obtain material damages in
connection with the transactions contemplated hereby or (iii) seeking to
restrain or prohibit the Buyer’s purchase of the Revenue Participation Right.

 

(f)                                   The Seller shall have received a valid,
properly executed Internal Revenue Service Form W-8BEN-E certifying that the
Buyer is exempt from U.S. federal withholding Tax under a United States income
Tax treaty.

 

(g)                                  The Buyer shall have delivered to the
Seller standard existence and authority opinions in respect of the Buyer,
enforceability opinions on this Agreement, and an opinion that this Agreement
does not conflict with the organizational documents of the Buyer or applicable
law, each such opinion in a form previously agreed upon by the Seller and the
Buyer.

 

(h)                                 The Seller shall have received a certificate
of an authorized person of the owner trustee of the Buyer, dated the Closing
Date, certifying as to the incumbency of the officers executing this Agreement
on behalf of the Buyer.

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

ARTICLE 5

 

COVENANTS

 

Section 5.1                                    Reporting.  [*], the Seller shall
provide the Buyer copies of the following reports and updates that the Seller
provides to BMS under the BMS License Agreement relating to [*].  All materials
delivered pursuant to this Section 5.1, and the Confidential Information
contained therein, shall be the Confidential Information of Seller and subject
to the obligations of confidentiality set forth in ARTICLE 7.

 

Section 5.2                                    Participation Payments; Revenue
Participation Report.

 

(a)                                 Subject to the reductions set forth in
Section 5.2(d), from and after the First Commercial Sale of a Product and for
the duration of the Term, the Seller shall pay to the Buyer the Participation
Payment for such calendar quarter promptly, but in any event no later [*] after
the end of each such calendar quarter.  A late fee of [*] over the Prime Rate
will accrue on all unpaid amounts with respect to any Participation Payment from
the date such obligation was due.  The imposition and payment of a late fee
shall not constitute a waiver of the Buyer’s rights with respect to such payment
default.

 

(b)                                 Provided that the Buyer has provided to the
Seller a valid, properly executed Internal Revenue Service Form W-8BEN-E or
other appropriate form certifying that the Buyer is exempt from U.S. federal
withholding Tax under a United States income Tax treaty, the Seller shall make
all payments required to be made by it to the Buyer pursuant to this Agreement
in U.S. dollars by wire transfer of immediately available funds, without
set-off, reduction or deduction, or withholding for or on account of any Taxes,
to the bank account designated in writing from time to time by the Buyer.

 

(c)                                  Simultaneously with the payment of each
Participation Payment, the Seller shall deliver a written report setting forth
in reasonable detail, (i) the calculation of the Participation Payment payable
to the Buyer for the prior calendar quarter identifying, on a country-by-country
basis, the number of units of each Product sold by the Seller and its Affiliates
and each counterparty to any Out-License, foreign currency exchange rates used
(which shall be rates of exchange determined in a manner consistent with the
Seller’s method for calculating rates of exchange in the preparation of the
Seller’s annual financial statements in accordance with accounting principles
generally accepted in the United States), and a break-down of all permitted
deductions from gross sales used to determine Net Sales and the Participation
Payment due to the Buyer and (ii) the cumulative year-to-date aggregate Net
Sales for each Product through the end of the prior calendar quarter (the
“Revenue Participation Report”).  The Revenue Participation Report shall be in
substantially the form attached to this Agreement as Exhibit D.

 

(d)                                 Participation Payment Reductions for
Expiration of Patent Rights.  On a country-by-country and Product-by-Product
basis, if all Patent Rights in such country have expired, lapsed or been
rendered invalid or unenforceable, Net Sales of such Product in such country
shall be reduced by [*] and the Participation Payment owed to the Buyer shall be
calculated based upon such reduced amount.

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

Section 5.3                                    Disclosures.  Except for a press
release previously approved in form and substance by the Seller and the Buyer or
any other public announcement using substantially the same text as such press
release, neither the Buyer nor the Seller shall, and each party hereto shall
cause its respective Representatives, Affiliates and Affiliates’ Representatives
not to issue a press release or other public announcement or otherwise make any
public disclosure with respect to this Agreement or the subject matter hereof
without the prior written consent of the other party hereto (which consent shall
not be unreasonably withheld or delayed), except as may be required by
applicable law or stock exchange rule (in which case the party hereto required
to make the press release or other public announcement or disclosure shall allow
the other party hereto reasonable time to comment on, and, if applicable,
reasonably direct the disclosing party to seek confidential treatment in respect
of portions of, such press release or other public announcement or disclosure in
advance of such issuance).

 

Section 5.4                                    Inspections and Audits of the
Seller.  Following the Closing, upon at least fourteen (14) Business Days
written notice and during normal business hours, no more frequently than once
per calendar year, the Buyer may cause an inspection and/or audit by an
independent public accounting firm reasonably acceptable to the Seller to be
made of the Seller’s books of account for the three (3) calendar years prior to
the audit for the purpose of determining the correctness of Participation
Payments made under this Agreement.  Upon the Buyer’s reasonable request not
more than once in any calendar year while any Out-License remains in effect, the
Seller shall use commercially reasonable efforts to exercise any rights it may
have under any Out-License relating to a Product to cause an inspection and/or
audit by an independent public accounting firm to be made of the books of
account of any counterparty thereto for the purpose of determining the
correctness of Participation Payments made under this Agreement.  All of the
expenses of any inspection or audit requested by the Buyer hereunder (including
the fees and expenses of such independent public accounting firm designated for
such purpose) shall be borne by (i) the Buyer, if the independent public
accounting firm determines that Participation Payments previously paid were
incorrect by an amount less than or equal to 5% of the Participation Payments
actually paid or (ii) the Seller, if the independent public accounting firm
determines that Participation Payments previously paid were incorrect by an
amount greater than 5% of the Participation Payments actually paid.  The terms
on which any such independent public accounting firm is engaged shall provide
that such independent public accounting firm may not disclose the confidential
information of the Seller or any such counterparty to any Out-License relating
to a Product to the Buyer, except to the extent such disclosure is either
necessary to determine the correctness of Participation Payments or such
confidential information otherwise would be included in a Revenue Participation
Report.  All information obtained by the Buyer as a result of any such
inspection or audit shall be Confidential Information subject to ARTICLE 7 and
the independent public accounting firm shall be considered a Representative of
Buyer for purposes of ARTICLE 7.

 

Section 5.5                                    Intellectual Property Matters.

 

(a)                                 The Seller shall provide to the Buyer a copy
of any written notice received by the Seller from a Third Party alleging or
claiming that the making, having made, using, importing, offering for sale or
selling of a Product (including in connection with the Seller’s

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

Clinical Trials or Commercialization activities with respect to such Product)
infringes or misappropriates any Patents or other intellectual property rights
of such Third Party, together with copies of material correspondence sent or
received by the Seller related thereto, as soon as practicable and in any event
not more than ten (10) Business Days following such delivery or receipt.

 

(b)                                 The Seller shall promptly inform the Buyer
in the event that any of the individuals named in the definition of “Knowledge
of the Seller” (or the successors of such Person at the Seller) becomes aware of
any actual infringement by a Third Party of any Patent Rights and shall provide
to the Buyer copies of material correspondence sent or received by the Seller
related thereto, as soon as practicable and in any event not more than ten
(10) Business Days following such delivery or receipt.

 

(c)                                  If the Seller recovers monetary damages
from a Third Party in an action brought for such Third Party’s infringement of
any Patent Rights relating to a Product, where such damages (whether in the form
of judgment or settlement) are awarded for such infringement of such Patent
Rights or loss of sales of such Product, (i) such damages will be allocated
first to the reimbursement of any expenses incurred by the Seller in bringing
such action (including reasonable attorney’s fees) not already reimbursed from
other damages awarded under the same action, then (ii) any remaining amount of
such damages will be reduced, if applicable, to comply with allocation of
recovered damages with licensors of such Patent Rights (other than damages for
lost royalties) required under any In-Licenses, and (iii) any residual amount of
such damages after application of (i) and (ii) will be treated as Net Sales of
such Product for purposes of Participation Payments under this Agreement.

 

(d)                                 Upon the reasonable written request of
Buyer, but no more frequently than once each calendar year, the Seller shall
provide the Buyer with a schedule of any new Patent Rights filed by Seller
covering each Product.

 

Section 5.6                                    Efforts to Complete Clinical
Trials and Commercialize the Products.  The Seller (or its Permitted Licensee)
shall [*].  Notwithstanding the foregoing, the Seller may [*].  The Seller (or
its Permitted Licensee) shall [*].  Following the issuance of any Marketing
Approval of a Product, the Seller (or its Permitted Licensee) shall [*].

 

Section 5.7                                    Efforts to Consummate
Transactions.  Subject to the terms and conditions of this Agreement, each of
the Seller and the Buyer will use its commercially reasonable efforts prior to
the Closing to take, or cause to be taken, all actions and to do, or cause to be
done, all things reasonably necessary under applicable law to consummate the
Closing.  Each of the Buyer and the Seller agrees to execute and deliver such
other documents, certificates, agreements and other writings and to take such
other actions as may be reasonably necessary in order to consummate or implement
expeditiously the purchase and sale of the Revenue Participation Right.

 

Section 5.8                                    Further Assurances.  After the
Closing, the Seller and the Buyer agree to execute and deliver such other
documents, certificates, agreements and other writings

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

and to take such other actions as may be reasonably necessary in order to give
effect to the transactions contemplated by this Agreement.

 

Section 5.9                                    In-Licenses.  The Seller shall
comply in all material respects with its obligations under any Existing
In-Licenses and shall not take any action or forego any action that would
reasonably be expected to result in a material breach thereof.  Promptly, and in
any event within ten (10) Business Days, after receipt of any (written or oral)
notice from a counterparty to any Existing In-License or its Affiliates of an
alleged material breach under any Existing In-License, the Seller shall provide
the Buyer a copy thereof.  The Seller shall use its commercially reasonable
efforts to cure any material breaches by it under any Existing In-License and
shall give written notice to the Buyer upon curing any such breach.  The Seller
shall provide the Buyer with written notice upon becoming aware of a
counterparty’s material breach of its obligations under any Existing
In-License.  The Seller shall not terminate any Existing In-License without the
Buyer’s prior written consent, such consent not to be unreasonably withheld. 
Promptly, and in any event within five (5) Business Days following the Seller’s
notice to a counterparty to any Existing In-License of an alleged breach by such
counterparty under any such Existing In-License, the Seller shall provide the
Buyer a copy thereof.

 

(b)                                 The Seller shall promptly (and in any event
within ten (10) Business Days) provide the Buyer with (i) executed copies of any
In-License entered into by the Seller or its Subsidiaries, and (ii) executed
copies of each material amendment, supplement, modification or written waiver of
any provision of any In-License entered into by the Seller or its Subsidiaries.

 

Section 5.10                             Out-Licenses.

 

(a)                                 Subject to compliance with this
Section 5.10, the Seller may grant, at its sole discretion, licenses, covenants
not to sue, or other similar rights to any Affiliate or Third Party (each, a
“Permitted Licensee”) with respect to all or a portion of the Intellectual
Property Rights including to develop, manufacture, promote, market, use, sell,
offer for sale or import any Product in all or any portion of the world without
the Buyer’s consent (any agreement granting any of the foregoing rights, a
“Permitted License”).

 

(b)                                 The Seller shall promptly (and in any event
within ten (10) Business Days) provide the Buyer with (i) executed copies of
each executed Out-License, and (ii) executed copies of each amendment,
supplement, modification or written waiver of any provision of an Out-License.

 

(c)                                  The Seller shall use commercially
reasonable efforts to include in all Out-Licenses provisions permitting the
Seller to audit such counterparty on terms and conditions consistent in all
material respects with the Buyer’s rights to audit the Seller set forth in
Section 5.4.

 

(d)                                 The Seller shall provide the Buyer prompt
written notice of a counterparty’s material breach of its obligations under any
Out-License of which any of the individuals named in the definition of
“Knowledge of the Seller” (or the successors of such Person at the Seller)
becomes aware.

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

(e)                                  The Seller shall provide the Buyer with
written notice following the termination of any Out-License.

 

Section 5.11                             Negative Pledge; Preservation of
Assets.  The Seller shall not, and shall not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien on any of the Product
Collateral, without equally and ratably securing Buyer, except for (i) Permitted
Licenses to Permitted Licensees or (ii) Permitted Liens.

 

ARTICLE 6

 

INDEMNIFICATION

 

Section 6.1                                    General Indemnity.  From and
after the Closing:

 

(a)                                 the Seller hereby agrees to indemnify,
defend and hold harmless the Buyer and its Affiliates and its and their
directors, managers, trustees, officers, agents and employees (the “Buyer
Indemnified Parties”) from, against and in respect of all Losses suffered or
incurred by the Buyer Indemnified Parties to the extent arising out of or
resulting from any breach of any of the representations or warranties (in each
case, when made), covenants or agreements of the Seller in this Agreement; and

 

(b)                                 the Buyer hereby agrees to indemnify, defend
and hold harmless the Seller and its Affiliates and its and their directors,
officers, agents and employees (the “Seller Indemnified Parties”) from, against
and in respect of all Losses suffered or incurred by the Seller Indemnified
Parties to the extent arising out of or resulting from any breach of any of the
representations or warranties (in each case, when made), covenants or agreements
of the Buyer in this Agreement.

 

Section 6.2                                    Notice of Claims.  If either a
Buyer Indemnified Party, on the one hand, or a Seller Indemnified Party, on the
other hand (such Buyer Indemnified Party on the one hand and such Seller
Indemnified Party on the other hand being hereinafter referred to as an
“Indemnified Party”), has suffered or incurred any Losses for which
indemnification may be sought under this ARTICLE 6, the Indemnified Party shall
so notify the other party from whom indemnification is sought under this
ARTICLE 6 (the “Indemnifying Party”) promptly in writing describing such Loss,
the amount or estimated amount thereof, if known or reasonably capable of
estimation, and the method of computation of such Loss, all with reasonable
particularity and containing a reference to the provisions of this Agreement in
respect of which such Loss shall have occurred.  If any claim, action, suit or
proceeding is asserted or instituted by or against a Third Party with respect to
which an Indemnified Party intends to claim any Loss under this ARTICLE 6, such
Indemnified Party shall promptly notify the Indemnifying Party of such claim,
action, suit or proceeding and tender to the Indemnifying Party the defense of
such claim, action, suit or proceeding.  A failure by an Indemnified Party to
give notice and to tender the defense of such claim, action, suit or proceeding
in a timely manner pursuant to this Section 6.2 shall not limit the obligation
of the Indemnifying Party under this ARTICLE 6, except to the extent such
Indemnifying Party is actually prejudiced thereby.

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

Section 6.3                                    Limitations on Liability.  Except
for claims arising from a breach of confidentiality obligations under ARTICLE 7,
no party hereto shall be liable for any consequential, punitive, special or
incidental damages under this ARTICLE 6 (and no claim for indemnification
hereunder shall be asserted) as a result of any breach or violation of any
covenant or agreement of such party (including under this ARTICLE 6) in or
pursuant to this Agreement.

 

Section 6.4                                    Exclusive Remedy.  Except as set
forth in Section 9.13, from and after Closing, the rights of the parties hereto
pursuant to (and subject to the conditions of) this ARTICLE 6 shall be the sole
and exclusive remedy of the parties hereto and their respective Affiliates with
respect to any Losses (whether based in contract, tort or otherwise) resulting
from or relating to any breach of the representations, warranties covenants and
agreements made under this Agreement or any certificate, document or instrument
delivered hereunder, and each party hereto hereby waives, to the fullest extent
permitted under applicable law, and agrees not to assert after Closing, any
other claim or action in respect of any such breach.  Notwithstanding the
foregoing, claims for common law fraud shall not be waived or limited in any way
by this ARTICLE 6.

 

ARTICLE 7

 

CONFIDENTIALITY

 

Section 7.1                                    Confidentiality.  Except as
provided in this ARTICLE 7, Section 5.3, and 9.6 or otherwise agreed in writing
by the parties, the parties hereto agree that, during the term of this Agreement
and for [*] thereafter, each party (the “Receiving Party”) shall keep
confidential and shall not publish or otherwise disclose and shall not use for
any purpose other than as provided for in this Agreement (which includes the
exercise of any rights or the performance of any obligations hereunder) any
information furnished to it by or on behalf of the other party (the “Disclosing
Party”) pursuant to this Agreement (such information, “Confidential Information”
of the Disclosing Party), except for that portion of such information that:

 

(a)                                 was already known to the Receiving Party,
other than under an obligation of confidentiality, at the time of disclosure by
the Disclosing Party;

 

(b)                                 was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
Receiving Party;

 

(c)                                  became generally available to the public or
otherwise part of the public domain after its disclosure and other than through
any act or omission of the Receiving Party in breach of this Agreement or any
other agreement;

 

(d)                                 is independently developed by the Receiving
Party or any of its Affiliates, as evidenced by written records, without the use
of or reference of the Confidential Information; or

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

(e)                                  is subsequently disclosed to the Receiving
Party on a non-confidential basis by a Third Party without obligations of
confidentiality with respect thereto.

 

Section 7.2                                    Authorized Disclosure.

 

(a)                                             Either party may disclose
Confidential Information to the extent such disclosure is reasonably necessary
in the following situations:

 

(i)                                     prosecuting or defending litigation;

 

(ii)                                  complying with applicable laws and
regulations, including regulations promulgated by securities exchanges;

 

(iii)                               complying with a valid order of a court of
competent jurisdiction or other Governmental Entity;

 

(iv)                              for regulatory, Tax or customs purposes;

 

(v)                                 for audit purposes, provided that each
recipient of Confidential Information must be bound by customary and reasonable
obligations of confidentiality and non-use prior to any such disclosure;

 

(vi)                              disclosure to its Affiliates and
Representatives on a need-to-know basis, provided that each such recipient of
Confidential Information must be bound by contractual or professional
obligations of confidentiality and non-use at least as stringent as those
imposed upon the Parties pursuant to Section 7.1 prior to any such disclosure;

 

(vii)                           upon the prior written consent of the Receiving
Party;

 

(viii)                        disclosure to its actual or potential investors
and co-investors, and other sources of funding, including debt financing, or
potential partners, collaborators or acquirers, and their respective
accountants, financial advisors and other professional representatives,
provided, that such disclosure shall be made only to the extent customarily
required to consummate such investment, financing transaction partnership,
collaboration or acquisition and that each recipient of Confidential Information
must be bound by customary obligations of confidentiality and non-use prior to
any such disclosure; or

 

(ix)                              as contemplated by Section 9.6.

 

(b)                                             Notwithstanding the foregoing,
in the event the Disclosing Party is required to make a disclosure of the
Receiving Party’s Confidential Information pursuant to Sections 7.2(a)(i), (ii),
(iii) or (iv), it will, except where impracticable, give reasonable advance
notice to the Receiving Party of such disclosure and use reasonable efforts to
secure confidential treatment of such information.  In any event, the Buyer
shall not file any patent application based upon or using the Confidential
Information of Seller provided hereunder.

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

(c)                                              Notwithstanding anything set
forth in this Agreement, including Section 7.2, materials and documentation
relating to the Seller’s Intellectual Property Rights may be only disclosed to
or accessed by Buyer and its attorneys and auditors, without further disclosure
to any other Representative of Buyer.

 

ARTICLE 8

 

TERMINATION

 

Section 8.1                                    Mutual Termination.  This
Agreement may be terminated by mutual written agreement of the Buyer and the
Seller.

 

Section 8.2                                    Automatic Termination.  Unless
earlier terminated pursuant to Section 8.1, this Agreement shall continue in
full force and effect until sixty (60) days after such time as the Seller is no
longer obligated to make any Participation Payments under this Agreement, at
which point this Agreement shall automatically terminate, except with respect to
any rights that shall have accrued prior to such termination.

 

Section 8.3                                    Termination Upon Buy-Back
Option.  Upon Buyer’s receipt of the Buy-Back Price pursuant to Section 1.5,
this Agreement shall automatically and without any further actions of the
parties be deemed irrevocably terminated.

 

Section 8.4                                    Survival.  Notwithstanding
anything to the contrary in this ARTICLE 8, the following provisions shall
survive termination of this Agreement: Section 5.3 (Disclosures), ARTICLE 6
(Indemnification), ARTICLE 7 (Confidentiality), Section 8.3 (Survival) and
ARTICLE 9 (Miscellaneous).  Termination of the Agreement shall not relieve any
party of liability in respect of breaches under this Agreement by any party on
or prior to termination.

 

ARTICLE 9

 

MISCELLANEOUS

 

Section 9.1                                    Definitions.  The following
terms, as used herein, shall have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling, controlled by, or under common control with, such
Person.  For purposes of this definition, the term “control” (including the
correlative terms “controlling,” “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Agreement” is defined in the preamble.

 

“Bankruptcy Laws” means, collectively, in any jurisdiction, bankruptcy,
insolvency,

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

reorganization, moratorium, fraudulent conveyance, fraudulent transfer or other
similar laws affecting the enforcement of creditors’ rights generally.

 

“BHV-3500” means any pharmaceutical product containing the compound identified
as BHV-3500, [*].

 

“BMS” means Bristol-Myers Squibb Company or any successor thereto.

 

“BMS License Agreement” means that certain License Agreement, dated July 8,
2016, by and between the Seller and Bristol-Myers Squibb Company, as amended on
March 9, 2018.

 

“Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on
which banking institutions located in New York are permitted or required by
applicable law or regulation to remain closed.

 

“Buy-Back Notice” is defined in Section 1.5.

 

“Buy-Back Option” is defined in Section 1.5.

 

“Buy-Back Price” is defined in Section 1.5.

 

“Buy-Back Window” means the period commencing on the date hereof and ending at
9am Eastern Time July 18, 2018.

 

“Buyer” is defined in the preamble.

 

“Buyer Indemnified Parties” is defined in Section 6.1(a).

 

“Change of Control” means, with respect to the Seller: (a) a transaction or
series of related transactions that results in the sale or other disposition of
all or substantially all of such Seller’s assets; or (b) a merger or
consolidation in which the Seller is not the surviving corporation or in which,
if Seller is the surviving corporation, the shareholders of Seller immediately
prior to the consummation of such merger or consolidation do not, immediately
after consummation of such merger or consolidation, possess, directly or
indirectly through one or more intermediaries, a majority of the voting power of
all of the surviving entity’s outstanding stock and other securities and the
power to elect a majority of the members of Seller’s board of directors; or
(c) a transaction or series of related transactions (which may include a tender
offer for Seller’s stock or the issuance, sale or exchange of stock of Seller)
if the shareholders of Seller immediately prior to the initial such transaction
do not, immediately after consummation of such transaction or any of such
related transactions, possess, directly or indirectly through one or more
intermediaries, a majority of the voting power of all of Seller’s or its
successor’s outstanding stock and other securities and the power to elect a
majority of the members of Seller’s or its successor’s board of directors.

 

“Clinical Trial” means a clinical trial intended to support the Marketing
Approval or Commercialization of a Product.

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

“Closing” means the closing of the sale, transfer, assignment and conveyance of
the Revenue Participation Right hereunder.

 

“Closing Date” means the date on which the Closing occurs pursuant to
Section 2.1.

 

“COC Transaction” is defined in Section 1.5.

 

“Combination Product” means a product that includes a Product and at least one
additional active ingredient that is not claimed in the Patent Rights and is
either co-formulated, co-administered or sold at a single price point or
otherwise sold to be administered together, sequentially or as part of a course
of treatment.  Drug delivery vehicles, adjuvants, solubilizers and excipients
shall not be deemed to be “active ingredients”, except in the case where such
delivery vehicle, adjuvant, solubilizers, or excipient is recognized as an
active ingredient in accordance with applicable FDA regulations.

 

“Commercialization” means any and all activities directed to the manufacture,
distribution, marketing, detailing, promotion, selling and securing of
reimbursement of a Product (including the making, using, importing, selling and
offering for sale of such Product), and shall include post-Marketing Approval
studies, post-launch marketing, promoting, detailing, marketing research,
distributing, customer service, selling such Product, importing, exporting or
transporting such Product for sale, and regulatory compliance with respect to
the foregoing.  When used as a verb, “Commercialize” shall mean to engage in
Commercialization.

 

“Confidential Information” is defined in Section 7.1.

 

“Disclosing Party” is defined in Section 7.1.

 

“Disclosure Schedule” means the Disclosure Schedule, dated as of the date
hereof, delivered to the Buyer by the Seller concurrently with the execution of
this Agreement.

 

“Distributor” means, with respect to a country, any Third Party that is used by
pharmaceutical manufacturers generally in such country on a non-exclusive basis,
and without any intellectual property right or license grant from the Seller or
its Permitted Licensees, to distribute (but not to market or promote) finished,
packaged pharmaceutical products to pharmacies, managed care organizations,
governmental agencies (e.g., federal, state and local), and other group
purchasing organizations (e.g., pharmaceutical benefits managers) and the like
in such country.  For clarity, a Distributor of a Product in a country shall not
include any person or entity that has been granted a right, whether by license
or otherwise and whether express or implied (including by subcontract or
agency), by a party or its Affiliates to research, develop or manufacture any
such Product or that otherwise assumes any regulatory or other responsibilities
with respect to obtaining or maintaining regulatory approvals for such Product
in such country.

 

“EMA” means the European Medicines Agency, or any successor agency thereto.

 

“European Union” or “EU” means the European Union, as its membership may be
constituted from time to time, and any successor thereto, and which, as of the
date of this

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

Agreement, consists of Austria, Belgium, Bulgaria, Croatia, Cyprus, Czech
Republic, Denmark, Estonia, Finland, France, Germany, Greece,
Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, Netherlands,
Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, and United
Kingdom.

 

“Existing In-License” is defined in Section 3.1(h)(i).

 

“FDA” means the U.S. Food and Drug Administration, or any successor agency
thereto.

 

“FFDCA” means the United States Federal Food, Drug and Cosmetic Act, as amended.

 

“First Commercial Sale” means, with respect to a Product, the first sale for use
or consumption by the general public of such Product in any country of the world
after Marketing Approval of such Product has been granted, or such marketing and
sale is otherwise permitted, by the Regulatory Authority of such country.

 

“Governmental Entity” means any: (a) nation, principality, republic, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or other entity and any court,
arbitrator or other tribunal); (d) multi-national organization or body; or
(e) individual, body or other entity exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature.

 

“Indebtedness” of any Person means any indebtedness for borrowed money,
obligation evidenced by a note, bond, debenture or similar instrument, or
guarantee of any of the foregoing.

 

“In-License” means any license, settlement agreement or other agreement between
the Seller or any of its Affiliates and any Third Party pursuant to which the
Seller or any of its Affiliates obtains a license, a covenant not to sue or
similar grant of rights to any Patents or other intellectual property rights of
such Third Party that is or was necessary or materially useful for the
manufacture, use or Commercialization of a Product, including any Existing
In-License.

 

“Intellectual Property Rights” means any and all of the following as they exist
throughout the world at any time: (a) the Patent Rights; (b) rights in
registered and unregistered trademarks, service marks, trade names, trade dress,
logos, packaging design, slogans and Internet domain names, and registrations
and applications for registration of any of the foregoing, in each case, used in
the marketing and promotion of a Product; (c) copyrights in both published and
unpublished works, including all compilations, databases and computer programs,
manuals and other documentation and all copyright registrations and
applications, and all derivatives, translations, adaptations and combinations of
the above, in each case, as specifically related to a Product; (d) rights in
research in progress, algorithms, data, databases, data collections, chemical
and biological materials (including any compounds, DNA, RNA, clones, vectors,
cells and any expression product, progeny, derivatives or improvements thereto),
and the results of

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

experimentation and testing, including samples, in each case, as specifically
related to a Product; (e) rights in all Know-How related to a Product necessary
or materially useful for the manufacture, use or Commercialization of such
Product; (f) any and all other intellectual property rights and/or proprietary
rights, whether or not patentable, specifically relating to any of the
foregoing, as specifically related to a Product; and (g) claims of infringement
and misappropriation against Third Parties relating to any of the foregoing.

 

“Judgment” means any judgment, order, writ, injunction, citation, award or
decree of any nature.

 

“Know-How” means any and all proprietary or confidential information, know-how
and trade secrets, including processes, formulae, models and techniques (but
excluding rights in research in progress, algorithms, data, databases, data
collections, chemical and biological materials and the results of
experimentation and testing).

 

“Knowledge of the Seller” means the actual knowledge of Vlad Coric, Jim
Engelhart, or Donnie McGrath.

 

“Lien” means any mortgage, lien, pledge, participation interest, charge, adverse
claim, security interest, encumbrance or restriction of any kind, including any
restriction on use, transfer or exercise of any other attribute of ownership of
any kind.

 

“Loss” means any and all Judgments, damages, losses, claims, costs, liabilities
and expenses, including reasonable fees and out-of-pocket expenses of counsel;
provided, however, that “Loss” shall not include any consequential, punitive,
special or incidental damages.

 

“Major EU Countries” means [*].

 

“Major Market” means [*].

 

“Marketing Approval” means an NDA approved by the FDA, and any corresponding
non-U.S. application, registration or certification in a Major Market, necessary
or reasonably useful to market a Product, approved by the corresponding non-U.S.
Regulatory Authority.

 

“Material Adverse Effect” means (a) an adverse effect in any material respect on
the timing or amount of the Participation Payments or (b) a material adverse
effect on (i) a Product, (ii) any of the Intellectual Property Rights, including
the Seller’s rights in or to any Intellectual Property Rights, (iii) the timing
of any Marketing Approval of a Product, (iv) the legality, validity or
enforceability of any provision of this Agreement, (v) the ability of the Seller
to perform any of its obligations under this Agreement, (vi) the rights or
remedies of the Buyer under this Agreement, or (vii) the business of the Seller
and its Affiliates (taken as a whole).

 

“MAA” means a Marketing Authorization Application filed with the EMA under the
centralized European procedure.

 

“Net Sales” means, with respect to any Product, the amount billed in
arm’s-length

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

transactions by Seller, any Affiliate of Seller, or any Permitted Licensee (or
such Permitted Licensee’s Affiliates) (each of the foregoing persons and
entities, for purposes of this definition, shall be considered a “Related
Party”), for sales of such Product to a Third Party, less the sum of the
following (to the extent not reimbursed by any Third Party):

 

(a)                                 discounts (including [*] discounts and [*]
discounts), [*];

 

(b)                                 credits or allowances [*];

 

(c)                                  taxes or duties levied on, absorbed or
otherwise imposed [*];

 

(d)                                 any [*] bad debt expense recorded in
accordance with GAAP from customers related to sales of a Product;

 

(e)                                  [*]; and

 

(f)                                   [*].

 

Net Sales excludes situations [*].

 

Such amounts shall be determined consistent with a Related Party’s customary
practices and in accordance with GAAP.

 

It is understood that any accruals for individual items reflected in Net Sales
are periodically (at least quarterly) trued up and adjusted by each Related
Party consistent with its customary practices and in accordance with GAAP.

 

Sale or transfer of a Product between any of the Related Parties shall not
result in any Net Sales, with Net Sales to be based only on any subsequent sales
or dispositions to a non-Related Party.  To the extent that any Related Party
receives consideration other than or in addition to cash upon the sale or
disposition of a Product to a non-Related Party, Net Sales shall be calculated
based on [*]. For clarity, (i) Net Sales shall not include amounts or other
consideration received by a Related Party from a non-Related Party in
consideration of the grant of a (sub)license or co-promotion or distribution
right to such non-Related Party, provided that such consideration is not in lieu
of all or a portion of the transfer price of the Product, (ii) sales to a Third
Party distributor, wholesaler, group purchasing organization, pharmacy benefit
manager, or retail chain customer shall be considered sales to a non-Related
Party and not to a Permitted Licensee, (iii) Net Sales by a Related Party to a
non-Related Party consignee are not recognized as Net Sales by such Related
Party until the non-Related Party consignee sells the Product and (iv) if a
Related Party receives in-kind consideration for the sale of the Product, then
Net Sales shall be calculated as [*].

 

In the case of any Combination Product, Net Sales for such Combination Product
shall be calculated [*]. If, on a country-by-country basis, the other active
ingredient or ingredients in the Combination Product are not sold separately in
said country, Net Sales for the purpose of

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

determining royalties of the Combination Product shall be calculated [*]. If
neither the Product nor the other active ingredient(s) are sold separately in a
given country, the parties shall determine Net Sales in accordance with the
formulas provided above in this paragraph based on [*], or, [*], the parties
shall negotiate in good faith a reasonable adjustment to Net Sales in such
country that takes into account the medical contribution to the Combination
Product of and all other factors reasonably relevant to the relative value of,
the Product(s), on the one hand and all of the other active
ingredient(s) collectively, on the other hand, and shall take into account in
good faith, if reasonably applicable, any allocations and calculations that may
have been made for the same period in other countries [*].

 

Should Seller, its Affiliates or Permitted Licensees enter into a Third Party
agreement for the purchase of a Product that provides [*] on such Product that
are conditioned on pricing terms or conditions for purchase of another product
or products owned or controlled by Seller, its Affiliates or Permitted
Licensees, as the case may be, then the [*] on such Product under such agreement
shall be determined, for purposes of determining Net Sales under this Agreement
for a given accounting period, based on [*] under such agreement.

 

“Option Exercise Period” means the time period commencing on the date, within
the Buy-Back Window, of Seller entering into a definitive agreement to
consummate a Change of Control and ending [*] after such date.

 

“Original Transaction” is defined in Section 1.5.

 

“Out-License” means any license or other agreement between the Seller or any of
its Affiliates and any Third Party (including any Permitted License with a Third
Party) pursuant to which the Seller or any of its Affiliates grants to such
Third Party a license or sublicense of, covenant not to sue under, or other
similar rights under any Intellectual Property Right that is necessary or
materially useful for the manufacture, use or Commercialization of a Product in
order for such Third Party to manufacture, use or Commercialize such Product;
provided, however, that “Out-License” shall not include (a) any research
licenses; (b) licenses to Distributors; (c) agreements granting non-exclusive
rights to Intellectual Property Rights entered into in the ordinary course of
business, including manufacturing agreements, material transfer agreements and
consulting agreements, that, in all cases in this clause (c), do not grant any
rights to market, distribute or sell a Product.

 

“Participation Payment” means for each calendar quarter during the Term, an
amount payable to the Buyer equal to the product of Net Sales of the Products
during such calendar quarter in each country prior to the expiration of the
Royalty Term for such Products in such country multiplied by the Participation
Rate.

 

“Participation Rate” means the percentage of that portion of annual worldwide
Net Sales of the Products during a calendar year set forth below:

 

Annual Worldwide Net Sales

 

Participation Rate

 

Portion less than or equal to $1,500,000,000

 

2.10

%

Portion greater than $1,500,000,000

 

1.50

%

 

25

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

“Patents” means any and all patents and patent applications existing as of the
date of this Agreement and all patent applications filed hereafter, including
any continuation, continuation-in-part, division, provisional or any substitute
applications, any patent issued with respect to any of the foregoing patent
applications, any certificate, reissue, reexamination, renewal or patent term
extension or adjustment (including any supplementary protection certificate) of
any such patent or other governmental actions which extend any of the subject
matter of a patent, and any substitution patent, confirmation patent or
registration patent or patent of addition based on any such patent, and all
foreign counterparts of any of the foregoing.

 

“Patent Rights” means any and all Patents that are [*].

 

“Permitted License” is defined in Section 5.10(a).

 

“Permitted Licensee” is defined in Section 5.10(a).

 

“Permitted Liens” means (a) Liens for Taxes not yet delinquent or Liens for
Taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as supplier’s, carriers’, warehousemen’s, distributors’, wholesaler’s,
materialmen’s and mechanic’s Liens and other similar Liens arising in the
ordinary course of business which are (i) not delinquent and remain payable
without penalty, (ii) subject to a right of set-off, or (iii) being contested in
good faith and by appropriate proceedings; (c) non-exclusive licenses to
Intellectual Property Rights entered into in the ordinary course of business;
and (d) licenses, covenants not to sue or other similar rights to Intellectual
Property Rights granted by a third party prior to the acquisition of such
Intellectual Property Rights by Seller or its Affiliates.

 

“Person” means any individual, firm, corporation, company, partnership, limited
liability company, trust, joint venture, association, estate, trust,
Governmental Entity or other entity, enterprise, association or organization.

 

“Prime Rate” means the prime rate published by The Wall Street Journal, from
time to time, as the prime rate.

 

“Product Collateral” means the Seller’s and its Affiliates’ rights, title and
interests in the Product Rights owned, licensed or otherwise held by the Seller
or any of its Affiliates and any proceeds thereof, including all accounts
receivable and general intangibles resulting from the sale, license or other
disposition of Products by the Seller or its Permitted Licensees; provided,
however, that, upon a Change of Control, no Product Rights owned, in-licensed or
otherwise held by the acquiring entity (or any of its Affiliates existing prior
to such Change of Control or acquired after such Change of Control) as of
immediately prior to the closing of such Change of Control (or in the case of an
acquired Affiliate, as of immediately prior to the closing of such acquisition)
or any Patents claiming priority to any Patents included therein or other
Intellectual Property Rights derived from Intellectual Property Rights included
therein will be deemed

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

“owned, licensed or otherwise held” for the purposes of this definition.

 

“Products” means rimegepant and BHV-3500 (each, a “Product”).

 

“Product Rights” means any and all of the following, as they exist throughout
the world: (a) Intellectual Property Rights, (b) regulatory filings, submissions
and approvals with or from any Regulatory Authorities related to the Products,
(c) In-Licenses, and (d) Out-Licenses.

 

“Purchase Price” is defined in Section 1.2.

 

“Receiving Party” is defined in Section 7.1.

 

“Regulatory Authority” means any national or supranational governmental
authority, including, without limitation, the FDA or EMA, or any successor
agency thereto, that has responsibility in granting a Marketing Approval.

 

“Representative” means, with respect to any Person, (a) any direct or indirect
member or partner of such Person and (b) any manager, director, trustee,
officer, employee, agent, advisor or other representative (including attorneys,
accountants, consultants, contractors, actual and potential lenders, investors,
co-investors and assignees, bankers and financial advisers) of such Person.

 

“Revenue Participation Report” is defined in Section 5.2(c).

 

“Revenue Participation Right” means the right to receive the Participation
Payments.

 

“rimegepant” means any pharmaceutical product containing the compound identified
as BHV-3000, [*].

 

“Royalty Term” means on a country-by-country basis and Product-by- Product
basis, the period commencing on the First Commercial Sale of such Product in
such country until the later of (a) [*] after the First Commercial Sale of such
Product in such country, (b) the expiration of the last to expire of the Patent
Rights that would be infringed by the manufacture, use, sale, importation or
offer for sale in such country of such Product (including by reasons of
extensions thereof under applicable laws, including patent term extensions,
pediatric exclusivity or supplemental protection certificates or their
equivalents in any country), or (c) [*].

 

“Safety Failure” means [*].

 

“SEC” means the Securities and Exchange Commission.

 

“Seller” is defined in the preamble.

 

“Seller Certificate” is defined in Section 4.1(h)(i).

 

“Seller Indemnified Parties” is defined in Section 6.1(b).

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

“Seller SEC Documents” means all registration statements, forms, reports,
certifications and other documents filed or furnished by the Seller with or to
the SEC since May 3, 2017.

 

“Stock Purchase Agreement” is defined in Section 1.4

 

“Subsidiary” means Biohaven Pharmaceuticals, Inc. and any and all corporations,
partnerships, limited liability companies, joint ventures, associations and
other entities controlled (by contract or otherwise) by the Seller directly or
indirectly through one or more intermediaries.  For purposes hereof, the Seller
shall be deemed to control a partnership, limited liability company, association
or other business entity if the Seller, directly or indirectly through one or
more intermediaries, shall be allocated a majority of partnership, limited
liability company, association or other business entity gains or losses or shall
be or control the managing director or general partner of such partnership,
limited liability company, association or other business entity.

 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, abandoned property, value added, alternative or add-on
minimum, estimated or other tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not.

 

“Term” means the period beginning on the date of the First Commercial Sale of
the first Product to receive Marketing Approval in any country and continuing
until expiration of all Royalty Terms.

 

“Third Party” means any Person that is not the Seller or the Seller’s
Affiliates.

 

“Topping Transaction” is defined in Section 1.5.

 

Section 9.2                                    Certain Interpretations.  Except
where expressly stated otherwise in this Agreement, the following rules of
interpretation apply to this Agreement:

 

(a)                                 “either” and “or” are not exclusive and
“include,” “includes” and “including” are not limiting and shall be deemed to be
followed by the words “without limitation”;

 

(b)                                 “extent” in the phrase “to the extent” means
the degree to which a subject or other thing extends, and such phrase does not
mean simply “if”;

 

(c)                                  “hereof,” “hereto,” “herein” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;

 

(d)                                 references to a Person are also to its
permitted successors and assigns;

 

28

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

(e)                                  definitions are applicable to the singular
as well as the plural forms of such terms;

 

(f)                                   references to an “Article”, “Section” or
“Exhibit” refer to an Article or Section of, or an Exhibit to, this Agreement,
and references to a “Schedule” refer to the corresponding part of the Disclosure
Schedule;

 

(g)                                  references to “$” or otherwise to dollar
amounts refer to the lawful currency of the United States; and

 

(h)                                 references to a law include any amendment or
modification to such law and any rules and regulations issued thereunder,
whether such amendment or modification is made, or issuance of such rules and
regulations occurs, before or after the date of this Agreement.

 

Section 9.3                                    Headings.  The table of contents
and the descriptive headings of the several Articles and Sections of this
Agreement and the Exhibits and Schedules are for convenience only, do not
constitute a part of this Agreement and shall not control or affect, in any way,
the meaning or interpretation of this Agreement.

 

Section 9.4                                    Notices.  All notices and other
communications under this Agreement shall be in writing and shall be by email
with PDF attachment, facsimile, courier service or personal delivery to the
following addresses, or to such other addresses as shall be designated from time
to time by a party hereto in accordance with this Section 9.4:

 

If to the Seller, to it at:

 

Biohaven Pharmaceutical Holding Company Ltd.

234 Church Street, Suite 304

New Haven, Connecticut 06510
Attention:                 Vlad Coric

Facsimile: 203-244-4239

E-mail: vlad.coric@biohavenpharma.com

 

with a copy to:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004
Attention: Nader Mousavi, Krishna Veeraraghavan and Scott Crofton
Facsimile: (650) 461-5740 / (212) 291-9519 / (212) 291-9386
E-mail: mousavin@sullcrom.com / veeraraghavank@sullcrom.com /
croftons@sullcrom.com

 

If to the Buyer, to it at:

 

RPI Finance Trust
c/o Wilmington Trust Company

 

29

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890-0001

Attention:  Corporate Trust Administration

Facsimile:  (302) 636-4140

 

with a copy to:

 

RP Management, LLC
110 E. 59th Street, Suite 3300
New York, New York 10022

Attention:  George Lloyd

Facsimile:  [*]

E-mail:  [*]

 

with another copy to:

 

Goodwin Procter LLP
100 Northern Avenue
Boston, Massachusetts 02210

Attention:  Arthur R. McGivern & Karen A. Spindler

Facsimile:  (617) 523-1231

Email: amcgivern@goodwinlaw.com & kspindler@goodwinlaw.com

 

All notices and communications under this Agreement shall be deemed to have been
duly given (i) when delivered by hand, if personally delivered, (ii) when sent,
if sent by facsimile, with an acknowledgement of sending being produced by the
sending facsimile machine, (iii) when sent, if by email with PDF attachment,
with an acknowledgement of receipt being produced by the recipient’s email
account, or (iv) one Business Day following sending within the United States by
overnight delivery via commercial one-day overnight courier service.

 

Section 9.5                                    Expenses.  Except as otherwise
provided herein, all fees, costs and expenses (including any legal, accounting
and banking fees) incurred in connection with the preparation, negotiation,
execution and delivery of this Agreement and to consummate the transactions
contemplated hereby shall be paid by the party hereto incurring such fees, costs
and expenses.

 

Section 9.6                                    Assignment.  The Seller may not
assign this Agreement, any of its rights or obligations hereunder or any Product
Rights, without the Buyer’s prior written consent, except to an Affiliate or
Third Party (including without limitation a collaborator or joint venture
partner) in connection with the sale or transfer of all or substantially all of
the Seller’s business or assets related to all Products (including this
Agreement and the Product Rights), whether by merger, sale of assets, license,
reorganization or otherwise; provided that, in each case upon closing of any
such transaction, the Seller causes such Affiliate or Third Party, as
applicable, to deliver a writing to the Buyer in which it assumes all of the
obligations of the Seller to the Buyer under this Agreement.  Buyer may assign
this Agreement to any Third Party, without Seller’s

 

30

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

prior written consent, provided that (a) Buyer causes such assignee to deliver a
writing to the Seller in which it assumes all of the obligations of the Buyer to
the Seller under this Agreement; and (b) if Buyer assigns this Agreement, or any
rights or obligations hereunder, to any entity other than another financial
institution, (i) Buyer shall ensure that no information provided by Seller to
Buyer pursuant to Section 5.1 will be disclosed or transferred to such assignee,
and (ii) if Buyer has transferred its entire interest in the Revenue
Participation Right to one or more Third Parties, Seller’s obligations pursuant
to Section 5.1 shall automatically and irrevocably terminate. This Agreement
shall be binding upon, inure to the benefit of and be enforceable by, the
parties hereto and their respective permitted successors and assigns.  Any
purported assignment in violation of this Section 9.6 shall be null and void.

 

Section 9.7                                    Amendment and Waiver.

 

(a)                                 This Agreement may be amended, modified or
supplemented only in a writing signed by each of the parties hereto.  Any
provision of this Agreement may be waived only in a writing signed by the party
hereto granting such waiver.

 

(b)                                 No failure or delay on the part of any party
hereto in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  No course of dealing between the parties
hereto shall be effective to amend, modify, supplement or waive any provision of
this Agreement.

 

Section 9.8                                    Entire Agreement.  This
Agreement, the Exhibits annexed hereto and the Disclosure Schedule constitute
the entire understanding between the parties hereto with respect to the subject
matter hereof and supersede all other understandings and negotiations with
respect thereto.  As of the date hereof, the Confidential Disclosure Agreement
between RP Management, LLC and the Seller, dated as of May 9, 2018 is hereby
terminated without further force and effect, superseded by ARTICLE 7 of this
Agreement and all obligations between the parties relating to confidentiality
shall be governed by ARTICLE 7 of this Agreement.

 

Section 9.9                                    No Third Party Beneficiaries. 
This Agreement is for the sole benefit of the Seller and the Buyer and their
permitted successors and assigns and nothing herein expressed or implied shall
give or be construed to give to any Person, other than the parties hereto and
such successors and assigns, any legal or equitable rights hereunder.

 

Section 9.10                             Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
without giving effect to any choice or conflict of law provision or rule that
would cause the application of the laws of any other jurisdiction.

 

Section 9.11                             Jurisdiction; Venue.

 

(a)                                 EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS RESPECTIVE PROPERTY
AND ASSETS, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR

 

31

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK COUNTY, NEW
YORK, AND ANY APPELLATE COURT THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, AND THE BUYER AND THE SELLER HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREE THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  THE
BUYER AND THE SELLER HEREBY AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE LAW.  EACH OF
THE BUYER AND THE SELLER HEREBY SUBMITS TO THE EXCLUSIVE PERSONAL JURISDICTION
AND VENUE OF SUCH NEW YORK STATE AND FEDERAL COURTS.  THE BUYER AND THE SELLER
AGREE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THAT PROCESS MAY BE
SERVED ON THE BUYER OR THE SELLER IN THE SAME MANNER THAT NOTICES MAY BE GIVEN
PURSUANT TO SECTION 9.4 HEREOF.

 

(b)                                 EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH OF THE BUYER AND THE
SELLER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

Section 9.12                             Severability.  If any term or provision
of this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any situation in any jurisdiction, then, to the extent that the
economic and legal substance of the transactions contemplated hereby is not
affected in a manner that is materially adverse to either party hereto, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect and the enforceability and validity of the offending term or
provision shall not be affected in any other situation or jurisdiction.

 

Section 9.13                             Specific Performance.  Each of the
parties acknowledges and agrees that the other party would be damaged
irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached or
violated.  Accordingly, each of the parties agrees that, without posting bond or
other undertaking, the other party will be entitled to seek an injunction or
injunctions to prevent breaches or violations of the provisions of this
Agreement and to seek to enforce specifically this Agreement and the terms and
provisions hereof in any action, suit or other proceeding instituted in any
court of the United States or any state thereof having jurisdiction over the
parties and the

 

32

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT

[*] Indicates that text has been omitted which is the subject of a confidential

treatment request. This text has been separately filed with the SEC.

 

matter in addition to any other remedy to which it may be entitled, at law or in
equity. Each Party further agrees that, in the event of any action for specific
performance in respect of such breach or violation, it will not assert the
defense that a remedy at law would be adequate.

 

Section 9.14                             Counterparts.  This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Copies of executed counterparts transmitted by telecopy, facsimile or other
similar means of electronic transmission, including “PDF,” shall be considered
original executed counterparts, provided receipt of such counterparts is
confirmed.

 

Section 9.15                             Relationship of the Parties.  The
relationship between the Buyer and the Seller is solely that of purchaser and
seller, and neither the Buyer nor the Seller has any fiduciary or other special
relationship with the other party or any of its Affiliates.  This Agreement is
not a partnership or similar agreement, and nothing contained herein shall be
deemed to constitute the Buyer and the Seller as a partnership, an association,
a joint venture or any other kind of entity or legal form for any purposes,
including any Tax purposes.  The Buyer and the Seller agree that they shall not
take any inconsistent position with respect to such treatment in a filing with
any Governmental Entity.

 

Section 9.16                             Trustee Capacity of Wilmington Trust
Company.  Notwithstanding anything contained herein to the contrary, it is
expressly understood and agreed by the parties hereto that (i) this Agreement is
executed and delivered by Wilmington Trust Company, not individually or
personally but solely in its trustee capacity, in the exercise of the powers and
authority conferred and vested in it under the trust agreement of the Buyer,
(ii) each of the representations, undertakings and agreements herein made on the
part of the Buyer is made and intended not as a personal representation,
undertaking and agreement by Wilmington Trust Company but is made and intended
for the purpose of binding only the Buyer and (iii) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Buyer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Buyer under this Agreement or any related documents.

 

[Signature Page Follows]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective representatives thereunto duly authorized as
of the date first above written.

 

 

 

SELLER

 

 

 

BIOHAVEN PHARMACEUTICAL HOLDING COMPANY LTD.

 

 

 

 

 

 

By:

/s/ Vlad Coric

 

 

Name: Vlad Coric, M.D.

 

 

Title:   Chief Executive Officer

 

 

 

 

 

BUYER

 

 

 

RPI FINANCE TRUST

 

 

 

By:

Wilmington Trust Company, not in its individual capacity but solely in its
capacity as owner trustee

 

 

 

 

 

 

By:

/s/ Beverly D. Capers

 

 

Name: Beverly D. Capers

 

 

Title:   Assistant Vice President

 

[Signature Page to Funding Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Stock Purchase Agreement

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Opinion of Sullivan & Cromwell LLP

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Form of Opinion of Maples and Calder

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Revenue Participation Report

 

--------------------------------------------------------------------------------